DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 12 and 13 have each been amended to include claim language that states that any portion of the disk remaining in the groove is trapped between the sliding sleeve and the casing.  However, paragraph 00016 states that “hammer sleeve 48 will pass downwardly into the second position ensuring that any jagged edges or pieces that remain in or around groove 88 are also removed and passed down through casing”.  Paragraph 00017 states that “Because disk 86 is shattered completely and there are no remnants thereof a smooth 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "a groove having upper and lower ends of a groove defined in the casing" in lines 3-4.  This limitation is unclear because it is not known if two distinct grooves are being claimed or not.  Any claims that depend from an indefinite claim are considered to be equally indefinite at this time.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 3831680 to Edwards et al.
Regarding claim 1, Edwards discloses a downhole apparatus comprising: a casing 102; a frangible disk positioned in the casing (upper disk 4 in figs. 1 and 5); a flow barrier connected in the casing string and spaced downwardly from the frangible disk (lower disk 4 in figs. 2 and 5), wherein the frangible disk and flow barrier define a buoyancy chamber 112; a sliding sleeve 7B terminating in a sharp end 71/77 spaced from the frangible disk and movable from a first to a second position in the casing, wherein the sharp end impacts and shatters the frangible disk into a plurality of pieces that will pass downwardly in the casing (claims 1-4; figs. 1-2, 5, 8, and 10 and the associated descriptions in the disclosure).
Regarding claim 2, the apparatus of claim 1, wherein the sliding sleeve impacts and shatters the frangible disk prior to reaching the second position (in col. 3, lines 40-50, it is stated that the sleeve passes through the disk; thus the disk will have shattered prior to the sleeve reaching the second position of being fully through the disk).
Regarding claim 3, the apparatus of claim 1, the sliding sleeve and an inner surface of the casing string defining an air chamber 6 or 61 therebetween, further comprising a piston ring 72 extending radially outwardly from an outer surface of the sliding sleeve into the air chamber and sealingly engaging the inner surface of the casing (fig. 1; col. 2, line 61 through col. 3, line 11).
Regarding claim 5, the apparatus of claim 3, further comprising a fluid passage 53 communicated with the air chamber defined between the sliding sleeve and the casing string, wherein fluid passing through the fluid passage will move the piston ring and the sliding sleeve into the second position (fig. 1).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of US 7533727 to Barton et al.
Edwards teaches the sliding sleeve from claim 3 above, but does not specifically teach that there is a rupture disk positioned in a port in a wall of the sliding sleeve, where the port communicates fluid to the air chamber to move the sliding sleeve to the second position when a burst pressure is applied to the rupture disk.
Barton teaches a sliding sleeve 36 that is used to break open a plug in a similar manner to that of Edwards. It is further taught that there is a rupture disk 96 positioned in a port 94 in a wall of the sliding sleeve, where the port communicates fluid to the air chamber to move the sliding sleeve to the second position when a burst pressure is applied to the rupture disk (figs. 2-3; col. 8, line 62 through col. 9, line 8). It would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the sliding sleeve of Edwards to include a rupture disk in the .
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-11 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674